PER CURIAM.
The allegations of ineffective assistance of counsel contained in appellant’s motion were legally insufficient to require an evi-dentiary hearing. Knight v. State, 394 So.2d 997 (Fla.1981). In addition, appellant’s allegations regarding counsel’s failure to subpoena, interview, or depose certain people and to object to the admissibility of certain evidence were matters within the judgment and strategy of trial counsel and not proper grounds for relief. See, Ferby v. State, 404 So.2d 407 (Fla. 5th DCA 1981); Gulley v. State, 436 So.2d 1042 (Fla. 1st DCA 1983). The order of the court below is AFFIRMED.
JOANOS, WIGGINTON and ZEHMER, JJ., concur.